COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jeffrey Bernal v. The State of Texas

Appellate case number:    01-17-00535-CR

Trial court case number: 46141

Trial court:              33rd District Court of Burnet County

        Appellant filed a motion to dismiss the appeal, signed only by appellant’s counsel. Rule
42.2(a) permits an appellant to file a motion to dismiss his or her appeal, but the motion must be
signed by appellant and appellant’s attorney. See TEX. R. APP. P. 42.2(a).
       Because appellant’s motion is not signed by appellant, we deny the motion without
prejudice to the refiling of a motion to dismiss that complies with Rule 42.2(a).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: January 11, 2018